Appeal by claimant-appellant from a decision of the Workmen’s Compensation Board which disallowed his claim for compensation upon jurisdictional grounds. There was evidence sustaining the findings to the effect that the work in which claimant was engaged when injured, and out of which it arose, had such a situs in the State of Pennsylvania that his place of employment was there located. This deprived the board of jurisdiction as to the claim. (Matter of Cameron v. Ellis Construction Co., 252 N. Y. 394; Matter of Bauss v. Consolidated Chimney Co., 270 App. Div. 70, and cases cited.) Decision affirmed, without costs. All concur. [See post, p. 939.]